 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                                     1:16-cv-01658-JLT (PC)

12                        Plaintiff,
                                                            ORDER DENYING MOTION FOR
13           v.                                             APPOINTMENT OF COUNSEL

14    D. DAVEY, et al.,                                     (Doc. 78)
15                        Defendant.
16

17          Plaintiff has filed numerous motions seeking the appointment of counsel, (see Docs. 18,
18   30 37, 49), which this Court denied. (See Docs. 19, 31, 38, 50). On June 24, 2019, this Court

19   appointed Chijioke O. Ikonte for the limited purpose of investigating the claim and drafting and

20   filing a fifth amended complaint. (Doc. 51.) On December 6, 2019, Mr. Ikonte filed a Notice of

21   Futility of Filing a Fifth Amended Complaint, which states that he and Plaintiff agreed a fifth

22   amendment complaint is unnecessary. Id.

23          Plaintiff has filed another motion for appointment of counsel. (Doc. 78.) He again

24   describes the case as “complex” and states: “Trial in this case will likely involv[e] conflicting

25   testimony, and counsel would better enable Plaintiff to present evidence and cross examine

26   witnesses.” Id.

27          As this Court has stated repeatedly, Plaintiff does not have a constitutional right to

28   appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the

                                                        1
 1   Court cannot require an attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1).

 2   Mallard v. U.S. Dist. Ct. for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989). The Court may

 3   request the voluntary assistance of counsel under section 1915(e)(1). Rand, 113 F.3d at 1525.

 4   However, without a reasonable method of securing and compensating counsel, the Court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   exceptional circumstances exist, the district court must evaluate both the likelihood of success of

 7   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity

 8   of the legal issues involved. Id.

 9          The Court again does not find the required exceptional circumstances. Even assuming that

10   Plaintiff is not well-versed in the law and that he has made serious allegations, which, if proved,

11   would entitle him to relief, his case is not exceptional. This Court is faced with similar cases

12   almost daily. At this stage in the proceedings, the Court cannot determine that Plaintiff is likely to

13   succeed on the merits; the Court shall review of Plaintiff’s Fourth Amended Complaint in due

14   course. Moreover, based on a review of the record, the Court finds that Plaintiff remains able to

15   articulate his claims adequately and advance this litigation.

16          For the foregoing reasons, the Court shall not entertain any further motions for

17   appointment of counsel absent an exceptional change of circumstances. Accordingly, this Court

18   DENIES WITHOUT PREJUDICE Plaintiff’s motion for the appointment of counsel. (Doc.

19   78.)

20
     IT IS SO ORDERED.
21

22
        Dated:     May 3, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                         2
